 

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

TRANSCRIPT ORDER

3. DATE

-00 o -3I1-D0/%

6 7.
Oo

CASE NUMBER . OFFICIAL OF
10. FROM 11.TO
12. OF PROCEEDINGS

13. CITY 14, STATE

15.
(] APPEAL RIMINAL (0 CRIMINAL ACT 0
(1 NON-APPEAL C1 civit C1 IN FORMA PAUPERIS oO

16. TRANSCRIPT REQUESTED (Specify portion(s) and transcript is requested)

PORTIONS
DIRE
STATEMENT

STATEMENT
ARGUMENT PRE-TRIAL PROCEEDING

ARGUMENT
OF COURT
INSTRUCTIONS (1 OTHER

HEARING
17. ORDER

ORIGINAL
CATEGORY (Includes Free Copy FIRST COPY seoopiey

for the
NO. OF COPIES

ORDINARY O Oo

NO. OF COPIES
EXPEDITED O

NO. OF COPIES
DAILY Oo O

NO. OF COPIES
HOURLY 4 D

CERTIFICATION (18. & 19.)
| certify | will pay all charges

 

(Previous editions of this form may still be used) ORIGINAL-COURTCOPY § YELLOW-TRANSCRIPTIONCOPY © GREEN-ORDERRECEIPT PINK - ORDER COPY
vr U.S. GPO: 1994-560-605
